MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Oct 18 2017, 8:49 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stephanie James,                                         October 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1704-CR-794
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Jose D Salinas, Judge
                                                         The Honorable Robert P. Hurley,
                                                         Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         49G14-1603-F6-11776



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-794 | October 18, 2017             Page 1 of 4
[1]   Stephanie James was convicted of Possession of Cocaine as a Level 6 felony. 1

      The trial court entered judgment of conviction as a Class A misdemeanor. She

      now appeals contending that the evidence was not sufficient to support her

      conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On March 26, 2016, Officer Kenny Sanders of the Marion County Sherriff’s

      Department was working as off-duty security for the Brownstone Apartments at

      34th and Meridian Streets. Just after midnight, he was sitting in an unmarked

      Dodge Charger when he saw James standing outside of a car parked in front of

      the apartment complex in a no parking zone. The area was well lit and he

      could easily see James. Officer Sanders got on his PA and told her to move the

      car from that location. At that point, James began to walk towards his vehicle

      which was parked directly across the street from her. When she began to cross

      the street, a car had to swerve to keep from hitting her. She continued to walk

      in a staggering manner toward the officer. Once she crossed the street, Officer

      Sanders asked her if everything was okay, and she told him she was there to

      retrieve a cell phone that had been stolen from her. Officer Sanders detected an

      odor of alcohol emanating from her person. When he asked James who stole




      1
          See Ind. Code § 35-49-4-6(a).



      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-794 | October 18, 2017   Page 2 of 4
      her telephone, she began to laugh and speak in a high tone of voice. The officer

      also noted that she had bloodshot eyes and unsteady balance and arrested her

      for public intoxication. He searched the outer pockets of James’ clothing and

      placed her in the back of his car as he waited for a transport wagon to arrive.


[4]   After the wagon arrived, Officer Sanders removed James from his car and

      walked her to the back of the wagon where the wagon driver performed a

      search which included removal of James’ shoes. When the wagon driver

      handed the shoes to Officer Sanders, he discovered a small plastic bag which

      contained cocaine inside her right shoe. Officer Sanders put the narcotics in a

      heat-sealed envelope which was delivered to the property room.


[5]   At trial, Officer Sanders identified the State’s Exhibit 2 as the crack cocaine that

      he recovered during the wagon driver’s search of James on March 24,2016, and

      the parties’ stipulated to the laboratory test results. The jury found James guilty

      as charged, and the trial court entered judgment of conviction as a Class A

      misdemeanor.


                                     Discussion and Decision
[6]   When reviewing a claim of insufficient evidence, we will consider only the

      evidence and reasonable inferences that support the conviction. Gray v. State,

      957 N.E.2d 171, 174 (Ind. 2011). We will affirm if, based on the evidence and

      inferences, a reasonable jury could have found the defendant guilty beyond a

      reasonable doubt. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

      Circumstantial evidence alone is sufficient if inferences may reasonably be

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-794 | October 18, 2017   Page 3 of 4
      drawn that enable the factfinder to find the defendant guilty beyond a

      reasonable doubt. Pratt v. State, 744 N.E.2d 434, 437 (Ind. 2001).


[7]   To convict James of Level 6 felony possession of cocaine, the State was

      required to prove beyond a reasonable doubt that she knowingly or

      intentionally possessed cocaine, and possession may be either actual or

      constructive. Ind. Code § 35-48-4-6(a); Holmes v. State, 785 N.E.2d 658, 660

      (Ind. Ct. App. 2003). Actual possession occurs when a person has direct

      physical control over an item. Grim v. State, 797 N.E.2d 825, 831 (Ind. Ct. App.

      2003).


[8]   Here, James had direct physical control over the cocaine. The cocaine was on

      her person. Specifically, it was in her right shoe. Evidence was introduced at

      trial that it is common for users of illegal drugs to conceal them in their shoes.

      Tr. Vol. II at 63, 77. Moreover, the cocaine here at issue was crack cocaine

      which is a hard, rock-like substance. See Polk v. State, 683 N.E.2d 567 (Ind.

      1997). Finally, Officer Sanders testified that after he told her she was being

      arrested for possession of cocaine, James made a statement to him to arrest her

      “for that.” Tr. Vol II at 30-33.         From this evidence, it was reasonable for the

      jury to conclude that James knowingly possessed the cocaine, and the evidence

      was sufficient to support James’ conviction.


[9]   Affirmed.


      Najam, J., and Brown, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-794 | October 18, 2017   Page 4 of 4